               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND


KELVIN W. DANTZLER,
     Petitioner,


     v.                                    C.A. No.    19-288-WES


STATE OF RHODE ISLAND, et al.
     Respondents.


                              JUDGMENT

    This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:

    Pursuant to this Court’s Text Order entered on August 16,
2019, judgment is hereby entered dismissing this action in
accordance with Fed. R. Civ. P. 58.




    August 16, 2019                   By the Court:


                                      /s/Hanorah Tyer-Witek,
                                      Clerk of Court
